          Case 1:17-cr-00314-VM Document 100
                                         101 Filed 06/11/20 Page 1 of 1




                                 George Robert Goltzer
                                    152 West 57th Street
                                         8th Floor
                                    New York, NY 10019

Ying Stafford                                                              Tel. 212/608-1260
Associate Counsel                                                          Cell 917/553-6704
                                                                           Fax 1646/430-8944
                                                                           grgoltzer@gmail.com
                                      June 11, 2020

Hon. Victor Marrero
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007
Via ECF                                                                                    June 11, 2020

                                      Re: United States v. Delvalle
                                            18 Cr. (VM)
Dear Judge Marrero:

         Please accept this letter as an application, with consent of Assistant U.S. Attorney Allison
Nichols, to continue the sentence of Mr. Delvalle, currently scheduled for July 10, 2020, to any date
in the first two weeks of October, 2020 convenient to the Court except October 7. The current
restrictions on movement and court appearances will likely be in effect on July 10, and we will not
be able to appear in person.

      If this application is agreeable, may I impose upon Your Honor to “so order” this letter.
Thank you for your consideration. I remain

                                      Respectfully,
                                      s/GRGoltzer
                                      George Robert Goltzer

cc: All parties via ECF




          Request granted. The sentencing is rescheduled for October
          9, 2020, at 3:30 p.m.


           June 11, 2020
